Order filed September 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00677-CV
                                   ____________

ASHLEY CHANDLER, INDIVIDUALLY AND AS REPRESENTATIVE OF
         THE ESTATE OF KAREN WATSON, Appellant

                                         V.

  AL-T'S SEAFOOD & STEAKHOUSE, LTD., AL-T'S BAR, HAROLD
THIBODEAUX, HERBERT THIBODEAUX, CARLA THIBODEAUX, AL-
  T'S RESTAURANTS, INC. AND AL-T'S CAJUN PRODUCTS, INC.,
                         Appellees


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV29489

                                    ORDER

      The notice of appeal in this case was filed August 15, 2017. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before October 6, 2017. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM




                                          2